Citation Nr: 0002708	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  97-32 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder as secondary to exposure to ionizing radiation. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
muscle spasms as secondary to exposure to ionizing radiation.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches as secondary to exposure to ionizing radiation. 

4.  Entitlement to service connection for a back disorder as 
secondary to exposure to ionizing radiation. 

5.  Entitlement to service connection for a disability 
manifested by loss of hair as secondary to exposure to 
ionizing radiation.

6.  Entitlement to service connection for loss of teeth as 
secondary to exposure to ionizing radiation. 

7.  Entitlement to service connection for a disability 
manifested by weakness of the body as secondary to exposure 
to ionizing radiation.

8.  Entitlement to service connection for a disability 
manifested by swelling of the joints as secondary to exposure 
to ionizing radiation. 

9.  Entitlement to service connection for an unspecified 
tumor as secondary to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1957.  The veteran participated in Operation Plumbob 
in 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

Issues numbered one through three listed on the front page of 
this decision will be addressed in the remand portion of the 
decision.


FINDING OF FACT

The claims of entitlement to service connection for a back 
disorder, a disability manifested by loss of hair, weakness 
of the body and swollen joints, loss of teeth, and an 
unspecified tumor as secondary to exposure to ionizing 
radiation are not supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for a back 
disorder, a disability manifested by loss of hair, weakness 
of the body and swollen joints, loss of teeth and an 
unspecified tumor as secondary to exposure to ionizing 
radiation are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect that during an October 1953 
examination for  enlistment into the United States Marine 
Corps, all of the veteran's systems were found to have been 
normal (with the exception of tattoos on the veteran's upper 
and lower extremities and mild non-disabling blepharitis).  
It was noted that the veteran met the dental standards for 
enlistment but that the examination was not conducted by a 
Dental Officer.  On a Report of Medical History, dated in 
October 1953, the veteran denied having any swollen or 
painful joints or severe tooth or gum trouble.  The examining 
physician noted the veteran experienced cramps in his legs 
after exercise.  During an October 1954 examination, it was 
noted by the examining physician that the veteran met dental 
standards, however, the examination was not performed by a 
dental officer.  It was reported that the veteran had dental 
caries, which were considered non-disabling.  An October 1954 
Report of Medical History reflects that the veteran denied 
having any severe tooth or gum trouble or swollen or painful 
joints.  The appellant reported having cramps in his legs.  
The physician indicated that the veteran had non-disabling 
cramps in his legs on heavy twisting.  During a June 1955 
discharge and re-enlistment examination for the United States 
Marine Corps, the veteran was found to have had non-disabling 
dental caries in teeth numbered 2, 6, 7, 10, 14, 15, 22, 28 
and 32.  No other significant clinical findings were 
reported.  In May 1956, the veteran complained of weakness in 
his hands when he woke up in the a.m. in conjunction with 
headaches and abdominal pains.  An assessment of tension 
headaches was entered.  A September 1957 examination for 
discharge reflects that all of the veteran's systems were 
found to have been normal.  It was noted that that veteran 
was missing teeth numbered 2, 10, 14, 30, 31 and 19.  

A copy of a newsarticle, dated in July 1957, reflects that 
the veteran was enlisted in the United States Marine Corps 
and that he was involved in the first extensive troop 
exercise in the current series of atomic tests at Camp Desert 
Rock near the Atomic Energy Commission Nevada Test Site.  

An April 1958 VA examination report and VA outpatient 
reports, dated in 1979, are essentially negative for any 
subjective complaints or objective findings with respect to 
the disabilities at issue. 

In a letter, dated in April 1985, submitted by the Department 
of the Navy, Headquarters United States Marine Corps, it was 
indicated that the veteran participated in Shot HOOD, 
Operation PLUMBBOB in 1957, and that his reconstructed 
radiation dose was zero rem, gamma, and less than 0.001 rem, 
neutron.   

A notation, dated in July 1985, by Dr. Michael Kutscnkow, 
reflects that he had treated the veteran for back pain, 
hypertension and nervousness.  However, Dr. Kutscnkow 
indicated that his treatment records had been destroyed three 
to four years previously. 

Medical records, submitted by Allegheny General Hospital, 
dated in 1972, reflect that the veteran underwent an 
operation for excision of multiple cysts of the maxilla and 
for impacted and carious teeth.  The final diagnosis was 
dental caries (16 teeth) and inflamed radicular cysts (3) of 
the maxilla.  

A January 1986 VA examination report reflects that the 
veteran complained of having headaches, muscles spasms of the 
arms, legs and back, and low back pain as a result of having 
been exposed to atomic testing in the Nevada Yucca Flats in 
July 1956.  Upon examination of the veteran, the examiner 
indicated that there was no evidence of any irradiation burn 
or residual skin lesions as a result of exposure to atomic 
testing in July 1956.  Examinations of the lumbar and 
cervical spines, to include an X-ray of the lumbar spine, 
were negative.  The examiner indicated that it was difficult 
to believe that the veteran's complaints were related to the 
claimed in-service radiation exposure. 

November 1991 and January 1992 Social Security Administration 
decisions and the medical records upon which such decision 
were based (private medical records, submitted by Dr. 
Shipkovitz, dating from 1978 to 1992) reflect that the 
veteran was severely impaired as a result of degenerative 
disc disease of the lumbar spine as a result of a March 1989 
motor vehicle accident.  These reports also reflect that the 
appellant complained of having a painful right neck and 
shoulder since October 1990 and was seen for complaints of 
right arm pain in April 1991.  

A July 1994 VA general medical examination report reflects 
that the veteran was on disability as a result of chronic low 
back pain, which he reported began about twenty years 
previously.  The veteran denied any history of an injury to 
the low back except for a 1990 motor vehicle accident.  The 
veteran's primary complaint was chronic low back pain which 
increased on lifting, bending over, or prolonged standing or 
walking.  The veteran also complained of occasional leg 
pains.  An assessment of chronic low back pain possibly due 
to degenerative joint disease was entered.    

A June 1997 medical report, submitted by Harvey Shipkovitz, 
M.D., reflects that the veteran reported a history of having 
been exposed to atomic testing in June 1957 at the Yucca 
Flats, Nevada, Atomic Proving Grounds.  Dr. Shipkovitz 
reported that over the years, he had treated the veteran for 
several problems to include, neurasthenia and chronic back 
pain (the veteran related that he had never had back pain 
prior to the alleged exposure).  It was Dr. Shipkovitz's 
belief that although the veteran exhibited some unique 
symptoms, it was impossible to determine with absolute 
certainty that any or all of the veteran's symptoms were 
related to the alleged radiation exposure.  Finally, it was 
noted by Dr. Shipkovitz that the veteran was at a high risk 
for developing a tumor. 

During a June 1997 hearing at the RO in Pittsburgh, 
Pennsylvania, the veteran testified that he had muscle spasms 
as a result of exposure to ionizing radiation.  The veteran 
indicated that he would submit evidence in support of his 
claim and he was granted thirty (30) days by the hearing 
officer to submit such evidence.  However, in a letter from 
the veteran's representative, dated in July 1957, it was 
indicated that all medical evidence had been submitted 
regarding the veteran's claims.

A July 1997 report, submitted by Dermatopathology Laboratory, 
reflects that the veteran had  dermatofibroma of the left 
shin.

II.  Analysis

With respect to all of the veteran's claims, the legal 
question to be answered initially is whether the veteran has 
presented evidence of well-grounded claims; that is, claims 
that are plausible.  If he has not presented well-grounded 
claims, his appeal must fail and there is no duty to assist 
him further in the development of these claims. 38 U.S.C.A. § 
5107(a).  As will be explained below, the Board finds that 
the claims are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  However, "[a] determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claims for benefits to be well grounded: (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service. This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability. Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom.  Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition. Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

A disease associated with exposure to radiation listed in 38 
C.F.R. § 3.309(d) (1999) will also be considered to have been 
incurred in-service under the circumstances outlined therein.  
Specifically, if a veteran participated in a radiation-risk 
activity, as defined by regulation, the following diseases 
shall be service-connected, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 (1999) 
are also satisfied: Leukemia (other than chronic lymphocytic 
leukemia); cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland and urinary tract; multiple 
myeloma; lymphomas (except Hodgkin's disease); and primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated).  38 C.F.R. § 3.309(d).

In addition, service connection may be granted for a 
radiogenic disease listed in 38 C.F.R. § 3.311(b)(2), or if 
the claimant has cited or submitted competent scientific or 
medical evidence that the disease is a radiogenic disease, if 
the requirements of 38 C.F.R. § 3.311(b)(1) have been met. 
Radiogenic disease for the purposes of 38 C.F.R. § 3.311 
(1999) means a disease that may be induced by ionizing 
radiation and shall include the following:  All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
cancer of the thyroid, breast, lung, bone, liver, skin, 
esophagus, stomach, colon, pancreas, kidney, urinary bladder, 
salivary gland, and ovary; multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum and lymphomas other than 
Hodgkin's disease, prostate cancer and any other cancer.  38 
C.F.R. § 3.311(b)(2).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 
1994).  However, the Court has held that where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well- grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

With respect to the claims based on radiation exposure, the 
veteran essentially contends that he was exposed to radiation 
during service in June 1957 at Yucca Flats, Nevada, Atomic 
Proving Grounds and that he developed a back disorder, a 
disability manifested by a loss of hair, weakness of the 
body, swelling of the joints, an unspecified tumor, and a 
loss of teeth.  Initially, the Board points out that while it 
has been confirmed by the Department of Defense that in 1957, 
the veteran participated in Shot HOOD, Operation PLUMBBOB, he 
has not been diagnosed with any of the disorders listed among 
the enumerated diseases that are entitled to presumptive 
service connection for radiation-exposed veterans.  See 38 
C.F.R. §§ 3.309(d), 3.311(b)(2).  It should be pointed out 
that although all cancers are among the presumptive 
disabilities listed in 38 C.F.R. 3.311(b)(2), benign tumors 
of the skin, such as the veteran's dermatofibroma, is not.  
Moreover, he has not presented any competent scientific or 
medical evidence that any of the claimed disorders are 
otherwise related to radiation exposure.  38 C.F.R. § 
3.311(b)(4).  

In this regard, during a January 1986 VA examination in which 
the veteran complained of having back pain as a result of 
having been exposed to ionizing radiation during service, the 
examiner found it difficult to conceive that such complaints 
were a result of any in-service radiation exposure.  In 
addition, medical records associated with an award of Social 
Security disability benefits reflect that the veteran has 
degenerative disc disease as a result of a post-service motor 
vehicle accident.  Finally, the veteran's private physician, 
Dr. Harvey Shipkovitz, indicated that while the veteran 
demonstrated a unique picture of symptoms, it was impossible 
to state with absolute certainty that the veteran's 
complaints (the veteran was seen for problems such as, 
chronic back pain, neurasthenia and lethargica) were related 
to exposure to ionizing radiation.  In summary, the veteran 
has not presented any competent scientific or medical 
evidence that any of the claimed disorders are otherwise 
related to radiation exposure.  38 C.F.R. § 3.311(b)(4).  

The Board has thoroughly reviewed the evidence of record.  
The Board, however, finds that the veteran has not presented 
evidence of well grounded claims for service connection for a 
back disorder, a disability manifested by loss of hair, 
weakness of the body and swollen joints, loss of teeth or an 
unspecified tumor, currently diagnosed as dermatofibroma, as 
secondary to exposure to ionizing radiation.  As noted 
earlier, the aforementioned disorders are not of the type 
that are statutorily entitled to presumptive service 
connection for radiation-exposed veterans, and the veteran 
has presented no evidence that such claimed disorders are 
radiogenic diseases.  See 38 C.F.R. §§ 3.309(d), 3.311(b)(2).  
Moreover, the veteran has not presented evidence currently 
demonstrating that he has a disability manifested by loss of 
hair or swollen joints.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

More significantly, while the veteran has been currently 
diagnosed as having degenerative joint disease of the lumbar 
spine, neurasthenia (a disability manifested by weakness of 
the body), an unspecified tumor, diagnosed as dermatofibroma, 
and dental caries in sixteen teeth, there is no competent 
scientific or medical evidence establishing a nexus, or link, 
between any of these disorders and the veteran's military 
service.  Despite the veteran's contentions that he currently 
has the claimed disorders due to his time in service, to 
include exposure to radiation, he has no medical expertise to 
offer a competent opinion.  Thus, his statements alone are 
insufficient to establish the presence of such disorders or 
to relate them to an incident of his military service.  See 
Grottveit, 5 Vet. App. at 93 (lay assertions of medical 
[etiology] cannot constitute evidence to render a claim well 
grounded under section 5107(a)); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992) (laypersons are not competent 
to render medical opinions).

Finally, as the foregoing explains the need for competent 
evidence of current disabilities, if demonstrated, which are 
linked by competent evidence to service, the Board views its 
discussion above sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for the claimed disabilities on appeal.  Robinette 
v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

In the absence of evidence of well grounded claims, service 
connection for a back disorder, a disability manifested by 
loss of hair, loss of teeth, a disability manifested by 
weakness of the body, a disability manifested by swollen 
joints, and a tumor as secondary to exposure to ionizing 
radiation are denied.


REMAND

The veteran has raised the issues of entitlement to service 
connection for an eye disorder, muscle spasms, and headaches 
as secondary to exposure to ionizing radiation.  These claims 
were denied by the RO in rating decisions dated in May 1958 
and February 1986, respectively.  The veteran was informed of 
such decisions and failed to file a timely substantive appeal 
with respect to either decision.  As such, the decisions 
became final.  38 U.S.C.A. § 7105 (West 1991).  In a 
Statement of the Case (SOC), issued in September 1997, the RO 
failed to set forth the provisions relating to new and 
material evidence in accordance with 38 C.F.R. § 3.156(a) 
(1999).  The notice requirement contained in the Board's 
Rules of Practice require, inter alia, that notice of a 
determination include a "summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the determination.  
38 C.F.R. § 19.29 (1999).  Therefore, a SSOC must be 
furnished to the veteran and his representative setting forth 
the provisions of 38 C.F.R. § 3.156(a) and  Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).. 

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

The veteran and his representative should 
be furnished a Supplemental Statement of 
the Case on all laws and regulations 
pertaining to the issues of whether new 
and material evidence has been submitted 
to reopen the claims for service 
connection for an eye disorder, muscle 
spasms and headaches, as secondary to 
exposure to ionizing radiation in 
accordance with 38 C.F.R. § 3.156(a) and 
Hodge.  The veteran and his 
representative should then be afforded an 
opportunity to reply thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  No action is required of the veteran until he 
is notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals






   [D]ermatofibroma, a benign, circumscribed, erythematous to brown nodular neoplasm occurring in the 
dermis, particularly on the lower extremities of women, often after minor trauma; it is composed of 
histiocytes which may differentiate to resemble fibroblasts.  It is a form of benign fibrous histiocytoma."  
Dorlands Medical Dictionary, 28th edition, page 448.

